



Exhibit 10.45


THE EXECUTIVE NONQUALIFIED EXCESS PLAN
OF SEMTECH CORPORATION
(Amended and Restated Effective as of March 1, 2019)


The Executive Nonqualified Excess Plan of Semtech Corporation (the “Plan”),
formerly known as the Semtech Executive Compensation Plan and previously amended
and restated effective January 1, 2005, is hereby further amended and restated
as set forth herein, effective as of March 1, 2019. The purpose of the Plan is
to attract and retain designated key employees by providing such persons with an
opportunity to defer receipt of a portion of their compensation and receive
Discretionary Company Credits as provided in the Plan. For purposes of clarity,
the amendment and restatement of the Plan effective as of March 1, 2019 is not
intended to, and shall not be construed to, change the time or form of payment
of any existing deferrals credited under the Plan prior to that date. Moreover,
nothing in the Plan, including in the amendment and restatement thereof
effective as of March 1, 2019 is intended as, or shall be construed as, a
material modification of any benefits earned and vested under the Plan (or a
predecessor plan) prior to January 1, 2005, and any such benefits shall remain
subject to the terms of the Plan (or predecessor plan) as in effect on January
1, 2004.
ARTICLE I
DEFINITIONS


For purposes of the Plan, the following words and phrases shall have the
meanings set forth below, unless their context clearly requires a different
meaning:
“Account” means the bookkeeping account maintained by the Administrator on
behalf of each Participant pursuant to this Plan. The sum of each Participant's
Sub-Accounts, in the aggregate, shall constitute his or her Account. The Account
and each and every Sub-Account shall be a bookkeeping entry only and shall be
used solely as a device to measure and determine the amounts, if any, to be paid
to a Participant or the Participant’s Beneficiary under the Plan.
“Administrator” means the administrative committee appointed as such by the
Board of Directors of the Company.
“Affiliated Group” means (a) the Company, and (b) all entities with whom the
Company would be considered a single employer under Sections 414(b) and 414(c)
of the Code, provided that in applying Section 1563(a)(1), (2), and (3) of the
Code for purposes of determining a controlled group of corporations under
Section 414(b) of the Code, the language “at least 50 percent” is used instead
of “at least 80 percent” each place it appears in Section 1563(a)(1), (2), and
(3), and in applying Treasury Regulation Section 1.414(c)-2 for purposes of
determining trades or businesses (whether or not incorporated) that are under
common control for purposes of Section 414(c), “at least 50 percent” is used
instead of “at least 80 percent” each place it appears in that regulation. Such
term shall be interpreted in a manner consistent with the definition of “service
recipient” contained in Section 409A of the Code.
“Base Salary” means the annual rate of base wages payable by the Employer to an
Eligible Employee in cash during a Plan Year, prior to reduction for any
deferrals under this Plan or under any other plan of the Employer under Sections
125 or 401(k) of the Code. For purposes of this Plan, any Base Salary payable
after the last day of a calendar year solely for services performed during the
final payroll period described in Section 3401(b) of the Code containing
December 31 of such year shall be treated as earned during the subsequent
calendar year.
“Beneficiary” or “Beneficiaries” means the person or persons, including one or
more trusts, designated by a Participant in accordance with the Plan to receive
payment of the remaining balance of the Participant's Account in the event of
the death of the Participant prior to the Participant's receipt of the entire
amount credited to the Participant’s Account.
“Beneficiary Designation Form” means the form established from time to time by
the Administrator (in a paper or electronic format) that a Participant may
complete, sign and return to the Company to designate one or more Beneficiaries.






4821-1402-6106.5



--------------------------------------------------------------------------------




“Bonus” means any incentive bonus payable to an Eligible Employee pursuant to
any annual or short-term cash incentive compensation plan of the Employer that
is designated by the Administrator as an eligible source of compensation for
deferral under this Plan, determined prior to reduction for any deferrals under
this Plan or under any other plan of the Employer under Sections 125 or 401(k)
of the Code.
“Change in Control” means an event described in Section 409A(a)(2)(A)(v) of the
Code (or any successor provision thereto) and the regulations thereunder.
“Code” means the Internal Revenue Code of 1986, as amended.
“Company” means Semtech Corporation and its successors, including, without
limitation, the surviving corporation resulting from any merger or consolidation
of Semtech Corporation with any other corporation, limited liability company,
joint venture, partnership or other entity or entities.
“Deferral Election” means the Participant's election on a form approved by the
Administrator (in a paper or electronic format) to defer a portion of the
Participant’s Base Salary and/or Bonus in accordance with the provisions of
ARTICLE III.
“Disability” shall have the meaning provided in Section 409A of the Code and the
regulations thereunder, and notwithstanding any other provision of the Plan to
the contrary, the existence of a Disability shall be determined by the Company’s
applicable third-party long-term disability insurance provider. Generally, a
Disability means that the Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve months, or is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve months, receiving income replacement benefits for a period of not
less than three months under an accident and health plan covering Employees of
the Employer.
“Discretionary Company Credit” means a credit by the Company to a Participant’s
Account in accordance with the provisions of ARTICLE V of the Plan, whether as a
match of Participant deferrals or otherwise. Discretionary Company Credits, if
any, shall be credited at the sole discretion of the Company, and the fact that
a Discretionary Company Credit may be credited in one year shall not obligate
the Company to continue to make any such Discretionary Company Credit in any
subsequent year.
“Eligible Employee” has the meaning given to such term in Section 2.1 hereof.
“Employer” means the Company and any participating member of the Affiliated
Group which adopts this Plan.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Fiscal Year” means the fiscal year of the Company.
“In-Service Sub-Account” means each bookkeeping In-Service Sub-Account
maintained by the Administrator on behalf of each Participant pursuant to
Sections 2.4 and 3.4(b) hereof with respect to a Plan Year.
“Normal Retirement Age” means the earlier of (a) the date on which a Participant
completes 10 consecutive years of participation in the Plan, or, (b) the date on
which a Participant attains the age 59 and completes 5 consecutive years of
participation in the Plan.
“Participant” means any Eligible Employee who (a) at any time has elected to
defer the receipt of Base Salary and/or Bonus in accordance with the Plan or (b)
whose Account has been credited with a Discretionary Company Credit, and who, in
any case, has not received complete payment of the amount credited to the
Participant’s Account.


2

--------------------------------------------------------------------------------




“Plan” means The Executive Nonqualified Excess Plan of Semtech Corporation, as
it may be amended from time to time.
“Plan Year” means a calendar year, including, where the context requires with
respect to the deferral of a Participant’s Bonus, the calendar year in which
begins the fiscal year for which such Bonus is earned.
“Separation from Service” means a Participant’s termination of employment or
service with the Affiliated Group, including as a result of the Participant’s
death while in service, in such a manner as to constitute a “separation from
service” as defined under Section 409A of the Code.
“Separation Sub-Account” means each bookkeeping Separation Sub-Account
maintained by the Administrator on behalf of each Participant pursuant to
Sections 2.4 and 3.4(a) hereof with respect to a Plan Year.
“Specified Employee” means a “specified employee” as determined by the Company
in accordance with Section 409A of the Code.
“Sub-Account” means each bookkeeping Separation Sub-Account and In-Service
Sub-Account maintained by the Administrator on behalf of each Participant with
respect to a particular Plan Year pursuant to Section 2.4.
“Unforeseeable Emergency” means an “unforeseeable emergency” as defined under
Section 409A of the Code. In general, for purposes of Section 409A of the Code,
an “unforeseeable emergency” means a severe financial hardship to a Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, the Participant’s Beneficiary, or the Participant’s dependent (as
defined in Section 152 of the Code, without regard to Sections 152(b)(1),
(b)(2), and (d)(1)(B)); loss of the Participant’s property due to casualty
(including the need to rebuild a home following damage to a home not otherwise
covered by insurance, for example, as a result of a natural disaster not covered
by insurance); or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant.
ARTICLE II
ELIGIBILITY; SUB-ACCOUNTS


2.1. Eligibility. Participation in the Plan is limited to any employee of the
Employer who (i) is selected by the Administrator, in its sole discretion, to
participate in the Plan, and (ii) is a member of a “select group of management
or highly compensated employees,” within the meaning of Sections 201, 301 and
401 of ERISA (each an “Eligible Employee”). In lieu of designating individual
Eligible Employees for Plan participation, the Administrator may establish
eligibility criteria (consistent with the requirements of this Section 2.1)
providing for participation of all Eligible Employees who satisfy such criteria.
The Administrator may at any time, in its sole discretion, change the
eligibility criteria for Eligible Employees, or determine that one or more
Participants will cease to be an Eligible Employee.
2.2. Enrollment Requirements. Except as otherwise determined by the
Administrator, as a condition to participation, each Eligible Employee shall
complete, execute and return to the Company a Deferral Election no later than
the date or dates specified by the Administrator in accordance with the Plan. In
addition, the Administrator may establish from time to time such other
enrollment requirements as it determines in its sole discretion are necessary.
2.3. Commencement Date. Except as otherwise may be provided by the Administrator
pursuant to Section 3.1, each Eligible Employee shall be eligible to commence
participation in accordance with the terms and conditions of this Plan effective
as of January 1 of the Plan Year next following the Plan Year in which he or she
becomes an Eligible Employee pursuant to Section 2.1. Notwithstanding the
foregoing, the Administrator, in its sole discretion, may permit an Eligible
Employee to commence participation in the Plan upon such earlier date as may be
specified by the Administrator, consistent with the Plan and Section 409A of the
Code.
2.4. Sub-Accounts. The Administrator shall establish and maintain a separate
Sub-Account for each Participant for amounts credited to a Participant’s Account
for each Plan Year as deferrals of Base Salary and/or Bonus, and as


3

--------------------------------------------------------------------------------




Discretionary Company Credits, as applicable. Each such Sub-Account shall be
either a Separation Sub-Account or an In-Service Sub-Account, in accordance with
Section 3.4 and the Participant’s Deferral Election for the applicable Plan
Year. Each Participant’s Sub-Account(s) shall be credited with deferrals of Base
Salary and/or Bonus, effective as of the date such amounts would otherwise have
been paid to the Participant, or as soon as administratively practicable
thereafter. A Participant’s Sub-Accounts shall be credited with gains, losses
and earnings as provided in ARTICLE V hereof and shall be debited for any
payments made to the Participant in accordance with ARTICLE VI hereof. Amounts
credited to a Separation Sub-Account shall be paid following the Participant’s
Separation from Service as provided in ARTICLE III and ARTICLE VI hereof, and
amounts credited to an In-Service Sub-Account shall be paid in the year
specified by the Participant or, if earlier, following the Participant’s
Separation from Service or death, as provided in ARTICLE III and ARTICLE VI
hereof.
2.5. Termination. An Eligible Employee’s right (if any) to defer Base Salary
and/or Bonus shall cease with respect to the Plan Year following the Plan Year
in which such individual ceases to be an Eligible Employee, although such
individual shall continue to be subject to all of the terms and conditions of
the Plan for as long as he or she remains a Participant.
ARTICLE III
DEFERRAL ELECTIONS


3.1. Certain Newly Eligible Participants. Except as otherwise determined by the
Administrator, in its sole discretion, newly Eligible Employees shall not be
permitted to make a Deferral Election with respect to Base Salary and/or Bonus
amounts earned during the Plan Year (or Fiscal Year, respectively) in which the
Eligible Employee is first eligible to participate in the Plan. However,
notwithstanding the foregoing, the Administrator, in its sole discretion, may
permit any Eligible Employee to make a Deferral Election with respect to Base
Salary and/or Bonus amounts earned during the Plan Year (or Fiscal Year,
respectively) in which the Eligible Employee is first eligible to participate in
the Plan (and in any other plan that would be aggregated with the Plan under
Section 409A of the Code), as determined in accordance with Treasury Regulation
Section 1.409A-2(a)(7); provided, however, that such Deferral Election (a) is
made and becomes irrevocable no later than the 30th day after the date that the
Eligible Employee first becomes eligible to participate in the Plan (or by such
earlier date as specified by the Administrator), and (b) shall apply only to
Base Salary and/or Bonus amounts earned for services performed after the date
that the Deferral Election becomes irrevocable, as determined by the
Administrator in accordance with Section 409A.
3.2. Annual Deferral Elections. Unless the Administrator determines to permit an
election pursuant to Section 3.1, and except as otherwise determined by the
Administrator, each Eligible Employee may elect to defer Base Salary and/or
Bonus for a Plan Year (or Fiscal Year, respectively) by filing a Deferral
Election with the Administrator. The Deferral Election with respect to Base
Salary and/or Bonus must be filed with the Company by, and shall become
irrevocable as of, December 31 (or such earlier date as specified by the
Administrator) next preceding (a) the Plan Year for which such Base Salary would
otherwise be earned, or (b) the Fiscal Year for which such Bonus would otherwise
be earned, as applicable.
3.3. Amount Deferred. A Participant shall designate on each Deferral Election
the portion of his or her Base Salary and/or Bonus that is to be deferred with
respect to the applicable Plan Year (or Fiscal Year, respectively) in accordance
with this ARTICLE III. For each Plan Year (or Fiscal Year, respectively), an
Eligible Employee may defer (in 1% increments) up to 80% of his or her Base
Salary and up to 80% of his or her Bonus, or, to the extent permitted by the
Administrator in its sole discretion, a Participant may defer a specified dollar
amount of his or her Base Salary and/or Bonus.
3.4. Elections as to Time and Form of Payment. Each Deferral Election will
specify the allocation of the Participant’s deferrals to the Participant’s
Sub-Accounts in accordance with this Plan. In each Deferral Election, the
Participant shall also elect the time and form of payment of his or her Base
Salary and/or Bonus deferrals for the applicable Plan Year in accordance with
Section 3.4(b). Except as otherwise may be determined by the Administrator, in
its sole discretion, the time and form of payment elected by a Participant for
any deferrals of Base Salary and Bonus earned for the same Plan Year must be
congruent.


4

--------------------------------------------------------------------------------




(a)    Participant Payment Elections-Separation Sub-Accounts. On each Deferral
Election pursuant to which deferrals of Base Salary and/or Bonus amounts are
credited to a Participant’s Separation Sub-Account, the Participant shall elect
the time and form of payment of such Sub-Account in the event of the
Participant’s Separation from Service in accordance with the provisions of this
Section 3.4(a) and ARTICLE VI. A Participant may elect to receive payment of
each such Separation Sub-Account, subject to the provisions of ARTICLE VI, as
soon as practicable following the Participant’s Separation from Service in one
of the following forms of payment:
(i) a single lump sum payment, or
(ii) substantially equal annual installments over a period of up to 20 years.
(b)    Participant Payment Elections-In-Service Sub-Accounts. On each Deferral
Election pursuant to which deferrals of Base Salary and/or Bonus amounts are
credited to a Participant’s In-Service Sub-Account, the Participant shall elect
the month and calendar year in which payment from that In-Service Sub-Account
will be made or commence, which calendar year must be no earlier than the second
calendar year after the Plan Year to which such Deferral Election relates (for
example, the earliest payment date for an In-Service Sub-Account with respect to
a Participant’s deferral of 2019 Base Salary and Bonus earned for the fiscal
year commencing in 2019 would be January 2021). A Participant may elect to
receive payment of each such In-Service Sub-Account, subject to the provisions
of ARTICLE VI, in one of the following forms of payment:
(i) a single lump sum payment, or
(ii) substantially equal annual installments over a period of up to 20 years.
Subject to the provisions of ARTICLE VI, payment of each In-Service Sub-Account
shall be made or commence during the month and calendar year specified in the
applicable Deferral Election, or, if the Participant’s Separation from Service
occurs prior to the date such In-Service Sub-Account is otherwise scheduled to
be paid, as soon as practicable following the Participant’s Separation from
Service, in the manner elected by the Participant (single lump sum payment or
substantially equal annual installments over a period of up to 20 years) in the
applicable Deferral Election for payment in the event of Separation from
Service. The calendar year designated on each Deferral Election with respect to
an In-Service Account for a Plan Year will apply to all amounts credited to that
In-Service Sub-Account under the Plan, except as otherwise provided in ARTICLE
VI. A Participant may choose a different month and calendar year for payment of
each separate In-Service Sub-Account in accordance with this Section 3.4(b).
(c)    Default Time and Form of Payment. To the extent that a Participant does
not designate the time and form of payment of a Sub-Account on a Deferral
Election as provided in Section 3.4(a) (or such designation does not comply with
the terms of the Plan), the Participant’s deferrals for the applicable Plan Year
shall be credited to a Separation Sub-Account and the Participant shall be
deemed to have elected that such Sub-Account shall be paid, subject to the
provisions of ARTICLE VI, in a single lump sum payable as soon as practicable
following the Participant’s Separation from Service.
(d)    One Time Initial Payout Elections - Change in Control, Disability and
Death.
(i)    Change in Control - Single Trigger. To the extent permitted by the
Administrator, in its sole discretion, on the initial Deferral Election filed by
a Participant under the Plan, the Participant will have the opportunity to elect
to receive payment of his or her entire vested Account balance under the Plan in
the event of a Change in Control, as soon as practicable following the Change in
Control in one of the following forms of payment: (A) a single lump sum payment,
or (B) substantially equal annual installments over a period of up to 20 years.
(ii)    Change in Control - Double Trigger. To the extent permitted by the
Administrator, in its sole discretion, on the initial Deferral Election filed by
a Participant under the Plan, the Participant will have the opportunity to elect
to receive payment of his or her entire vested Account balance under the Plan in
the event of the Participant’s Separation from Service (other than as a result
of the Participant’s death) within two years after a Change in Control, as soon
as practicable following the Participant’s Separation from Service (but subject
to Section 6.2) in


5

--------------------------------------------------------------------------------




one of the following forms of payment: (A) a single lump sum payment, or (B)
substantially equal annual installments over a period of up to 20 years.
(iii)    Disability. To the extent permitted by the Administrator, in its sole
discretion, on the initial Deferral Election filed by a Participant under the
Plan, the Participant will have the opportunity to elect to receive payment of
his or her entire vested Account balance under the Plan in the event the
Participant incurs a Disability, as soon as practicable following the
Participant’s Disability in one of the following forms of payment: (A) a single
lump sum payment, or (B) substantially equal annual installments over a period
of up to 20 years.
3.5.    Duration and Cancellation of Deferral Elections.
(a)    Duration. Once irrevocable, a Deferral Election shall only be effective
for the Plan Year with respect to which such election was timely filed with the
Administrator. Except as provided in Section 3.5(b) hereof, a Deferral Election,
once irrevocable, cannot be cancelled or modified during a Plan Year.
(b)    Cancellation.
(i)    The Administrator may, in its sole discretion, cancel a Participant’s
Deferral Election where such cancellation occurs by the later of the end of the
Plan Year in which the Participant incurs a Disability or the 15th day of the
third month following the date the Participant incurs a Disability.
(ii)    The Administrator may, in its sole discretion, cancel a Participant’s
Deferral Election due to an Unforeseeable Emergency or a hardship distribution
pursuant to Treasury Regulation Section 1.401(k)-1(d)(3).
(iii)    If a Participant’s Deferral Election is cancelled with respect to a
particular Plan Year in accordance with this Section 3.5(b), such Participant
may make a new Deferral Election for a subsequent Plan Year, as the case may be,
only in accordance with Section 3.2 hereof.
3.6.    Vesting. Except as otherwise provided by the Administrator with respect
to Discretionary Company Credits pursuant to ARTICLE IV, each Participant shall
at all times have a fully vested interest in his or her Account.
ARTICLE IV
DISCRETIONARY COMPANY CREDITS


4.1.    In any Plan Year, the Administrator, in its sole discretion, may, but
shall not be required to, credit Discretionary Company Credits to a
Participant’s Account. Such Discretionary Company Credits may include matching
contributions and/or non-matching contributions. Such Discretionary Company
Credits that are matching contributions may be made to a Participant’s deferrals
of Base Salary, Bonus, both, or neither within the sole discretion of the
Administrator.
4.2.    Except as otherwise may be provided in a vesting schedule established by
the Administrator, in its sole discretion, any Discretionary Company Credits,
including matching contributions and non-matching contributions, shall vest 25
percent on December 31st of the Plan Year in which the applicable Discretionary
Company Credit is made, and an additional 25 percent on each December 31st of
the following three Plan Years thereafter.
4.3.    Notwithstanding the foregoing, any unvested Discretionary Company
Credits credited to a Participant’s Account shall immediately become fully
vested upon (a) the date on which the Participant reaches Normal Retirement Age,
(b) the Participant’s death, (c) the Participant’s Disability, or (d)
involuntary termination of the Participant’s employment within 18 months after a
Change in Control.
4.4.    Discretionary Company Credits, if any, shall be credited to a Separation
Sub-Account and paid in such time and form of payment as determined by the
Administrator. Unless otherwise determined by the Administrator at the time of
crediting, any Discretionary Company Credits that are matching contributions
shall be credited to a Sub-


6

--------------------------------------------------------------------------------




Account for payment in same time and form elected by the Participant for
deferrals of Base Salary for the same Plan Year to which such matching
contributions relate.
ARTICLE V
CREDITING OF GAINS, LOSSES AND EARNINGS TO ACCOUNTS


Each Participant’s Account will be credited with gains, losses and earnings
based on notional investment directions made by the Participant in accordance
with notional investment crediting options and procedures established from time
to time by the Administrator in its sole discretion. The Administrator
specifically retains the right in its sole discretion to change the notional
investment crediting options and procedures from time to time. By electing to
defer any amount under the Plan, each Participant acknowledges and agrees that
the Affiliated Group is not and shall not be required to make any investment in
connection with the Plan, nor is it required to follow the Participant’s
notional investment directions in any actual investment it may make or acquire
in connection with the Plan. Any amounts credited to a Participant’s Account
with respect to which a Participant does not provide notional investment
direction shall be credited with gains, losses and earnings as if such amounts
were invested in a notional investment option selected by the Administrator in
its sole discretion.
ARTICLE VI
PAYMENTS


6.1.    Date of Payment of Sub-Accounts. Except as otherwise provided in this
ARTICLE VI, a Participant’s Account shall commence to be paid in accordance with
the applicable time and form of payment determined for each Sub-Account pursuant
to Section 3.4.
(a)    Separation Sub-Account. In general, the vested amounts credited to a
Participant’s Separation Sub-Account shall be paid, or commence to be paid,
following the Participant’s Separation from Service, at the time and in the form
of payment specified by the Participant for such Sub-Account in accordance with
Section 3.4(a) hereof.
(b)    In-Service Sub-Account. In general, the vested amounts credited to a
Participant’s In-Service Sub-Account shall be paid at the time and in the form
specified by the Participant for such Sub-Account in accordance with Section
3.4(b) hereof, or if earlier, following the Participant’s Separation from
Service.
(c)    Calculation of Installment Payments. In the event that a Participant’s
vested Sub-Account is paid in installments: (i) the first installment shall
commence at the time specified pursuant to Section 3.4(a) or 3.4(b), as
applicable; (ii) the amount of each installment shall equal the quotient
obtained by dividing the Participant’s vested Sub-Account balance as of the date
of such installment payment (or as of such earlier date as may be reasonably
determined by the Administrator to facilitate the administration of the Plan) by
the number of installment payments remaining to be paid at the time of the
calculation; and (iii) the amount of such Sub-Account remaining unpaid shall
continue to be credited with gains, losses and earnings as provided in ARTICLE V
hereof.
(d)    Subsequent Deferral Elections. A Participant may elect, on a form
provided by the Administrator in accordance with this Section 6.1(d), to change
the time and/or form of payment with respect to one or more of his or her
Sub-Accounts to a later time in accordance with this Section 6.1(d) (a
“Subsequent Deferral Election”). A Participant may make no more than one
Subsequent Deferral Election with respect to each of the Participant’s
Sub-Accounts. Any such Subsequent Deferral Election must be filed with the
Administrator at least twelve (12) months prior to the date that the Sub-Account
would otherwise have been paid under the Plan. On each such Subsequent Deferral
Election, the Participant must delay the payment date for a period of at least
five (5) years after the date that the Sub-Account would otherwise have been
paid under the Plan, except with respect to payment in the event of the
Participant’s death.
6.2.    Mandatory Six-Month Delay. Notwithstanding any other provision of this
Plan to the contrary, in no event may payments triggered by the Separation from
Service of a Specified Employee be paid or commence prior


7

--------------------------------------------------------------------------------




to the first business day of the seventh month following the Specified
Employee’s Separation from Service (or if earlier, within 90 days after the
Specified Employee’s death).
6.3.    Death of Participant after Separation from Service or Disability.
Notwithstanding any other provision of this Plan, in the event of the
Participant’s death after (a) the Participant’s Separation from Service for
other reasons or (b) the Participant’s Disability, the remaining amount of all
of the Participant’s Sub-Accounts shall be paid to the Participant’s Beneficiary
or Beneficiaries designated on a Beneficiary Designation Form (or, if no such
Beneficiary, to the Participant’s estate) in a single lump sum as soon as
administratively practicable following the date of the Participant’s death. A
Participant’s Beneficiary Designation Form may be changed at any time prior to
his death by the execution and delivery of a new Beneficiary Designation Form.
The Beneficiary Designation Form on file with the Administrator that bears the
latest date at the time of the Participant’s death shall govern. If a
Participant fails to properly designate a Beneficiary in accordance with this
Section 6.2, then payment pursuant to this Section 6.2 shall be made to the
Participant’s estate.
6.4.    Withdrawal Due to Unforeseeable Emergency. A Participant shall have the
right to request, on a form provided by the Administrator, to an accelerated
payment of all or a portion of the Participant’s vested Account in a lump sum if
the Participant experiences an Unforeseeable Emergency. The Administrator shall
have the sole discretion to determine whether to grant such a request and the
amount to be paid pursuant to such request.
(a)    Determination of Unforeseeable Emergency. Whether a Participant is faced
with an unforeseeable emergency permitting a payment under this Section 6.4 is
to be determined by the Administrator based on the relevant facts and
circumstances of each case, but, in any case, a payment on account of an
Unforeseeable Emergency may not be made to the extent that such emergency is or
may be relieved through reimbursement or compensation from insurance or
otherwise, by liquidation of the Participant’s assets, to the extent the
liquidation of such assets would not cause severe financial hardship, or by
cessation of deferrals under the Plan. Payments because of an Unforeseeable
Emergency must be limited to the amount reasonably necessary to satisfy the
emergency need (which may include amounts necessary to pay any Federal, state,
local, or foreign income taxes or penalties reasonably anticipated to result
from the payment). Determinations of amounts reasonably necessary to satisfy the
emergency need must take into account any additional compensation that is
available upon the cancellation of a Deferral Election upon a payment due to an
Unforeseeable Emergency. However, the determination of amounts reasonably
necessary to satisfy the emergency need is not required to take into account any
additional compensation that due to the Unforeseeable Emergency is available
under another nonqualified deferred compensation plan but has not actually been
paid, or that is available due to the Unforeseeable Emergency under another plan
that would provide for deferred compensation except due to the application of
the effective date provisions of Section 409A of the Code.
(b)    Payment of Account. Any payment on account of an Unforeseeable Emergency
shall be made within ninety (90) days following occurrence of the Unforeseeable
Emergency, as determined by the Administrator under this Section 6.4.
6.5.    Limited Cash-Outs.
(a)    In the event of a distribution upon a Participant’s Separation from
Service, Death, Disability, or Change in Control, if the amount deferred under
the Plan does not exceed $50,000 at the time of distribution, the Participant’s
entire vested Account balance shall be distributed in a single lump sum payment,
notwithstanding the Participant’s election to the contrary.
(b)    The Administrator may, in its sole discretion, require a mandatory lump
sum payment of a Participant’s Account if the amount deferred under the Plan
does not exceed the applicable dollar amount under Section 402(g)(1)(B) of the
Code, provided that sum lump sum payment results in the termination and
liquidation of the entirety of the Participant’s interest under the Plan,
including all agreements, methods, programs or other arrangements with respect
to which deferrals of compensation are treated as having been deferred under a
single nonqualified deferred compensation plan under Section 409A of the Code.


8

--------------------------------------------------------------------------------




6.6.    Discretionary Acceleration of Payments. The Administrator may, in its
sole discretion, accelerate the time or schedule of a payment under the Plan to
a time or form otherwise permitted under Section 409A of the Code in accordance
with the requirements, restrictions and limitations of Treasury Regulation
Section 1.409A-3(j); provided that in no event may a payment to a Specified
Employee be accelerated following the Specified Employee’s Separation from
Service to a date that is prior to the first business day of the seventh month
following the Specified Employee’s Separation from Service (or if earlier,
within 90 days after the Specified Employee’s death) unless otherwise permitted
pursuant to Treasury Regulation Section 1.409A-3(j).
6.7.    Discretionary Delay of Payments. The Administrator may, in its sole
discretion, delay the time or form of a payment under the Plan to a time or form
otherwise permitted under Section 409A of the Code in accordance with the
requirements, restrictions and limitations of Treasury Regulation Section
1.409A-2(b)(7).
6.8.    Actual Date of Payment. To the extent permitted by Section 409A of the
Code, the Administrator, in its sole discretion, may cause any payment under
this Plan to be made or commence on any later date that occurs in the same
calendar year as the date on which payment otherwise would be required to be
made under this Plan, or, if later, by the 15th day of the third month after the
date on which payment would otherwise be required to be made under this Plan.
Further, to the extent permitted by Section 409A of the Code, the Administrator
may delay payment in the event that it is not administratively possible to make
payment on the date (or within the periods) specified in this ARTICLE VI, or the
making of the payment would jeopardize the ability of the Company (or any entity
which would be considered to be a single employer with the Company under Section
414(b) or Section 414(c) of the Code) to continue as a going concern.
Notwithstanding the foregoing, payment must be made no later than the latest
possible date permitted under Section 409A of the Code.
6.9.    Discharge of Obligations. The payment to a Participant (or to his or her
Beneficiary or estate) of a Sub-Account in a single lump sum or the number of
installments as provided pursuant to this Plan shall discharge all obligations
of the Affiliated Group to such Participant (and Beneficiary or estate) under
the Plan with respect to that Sub-Account.
ARTICLE VII
ADMINISTRATION


7.1.    General. The Administrator shall be responsible for the general
administration of the Plan and shall have the full power, discretion and
authority to carry out the provisions of the Plan. Without limiting the
foregoing, the Administrator shall have full discretion to (a) interpret all
provisions of the Plan; (b) resolve all questions relating to eligibility for
participation in the Plan and the amount in the Account of any Participant and
all questions pertaining to claims for benefits and procedures for claim review;
(c) resolve all other questions arising under the Plan, including any factual
questions and questions of construction; (d) determine all claims for benefits;
and (e) adopt such rules, regulations or guidelines for the administration of
the Plan and take such further action as the Company shall deem advisable in the
administration of the Plan. The actions taken and the decisions made by the
Administrator hereunder shall be final, conclusive, and binding on all persons,
including the Company, its members, the other members of the Affiliated Group,
Eligible Employees, Participants, and their estates and Beneficiaries. The
Administrator may delegate to one or more officers of the Company, subject to
such terms as the Administrator shall determine, the authority to administer all
or any portion of the Plan, or the authority to perform certain functions,
including administrative functions. In the event of such delegation, all
references to the Administrator in this Plan (other than such references in the
immediately preceding sentence) shall be deemed references to such officers as
it relates to those aspects of the Plan that have been delegated.
7.2.    Claims Procedure. Any person who believes he is entitled to receive a
benefit under the Plan shall make application in writing on the form and in the
manner prescribed by the Administrator. If any claim for benefits filed by any
person under the Plan (the “claimant”) is denied in whole or in part, the
Administrator shall issue a written notice of such adverse benefit determination
to the claimant. The notice shall be issued to the claimant within a reasonable
period of time but in no event later than 90 days from the date the claim for
benefits was filed or, if special circumstances require an extension, within 180
days of such date. The notice issued by the Administrator shall be written in a
manner calculated to be understood by the claimant and shall include the
following: (a) the specific reason or reasons for any


9

--------------------------------------------------------------------------------




adverse benefit determination, (b) the specific Plan provisions on which any
adverse benefit determination is based, (c) a description of any further
material or information which is necessary for the claimant to perfect his or
her claim and an explanation of why the material or information is needed and
(d) a statement of the claimant’s right to seek review of the denial pursuant to
Section 7.3 below.
7.3.    Review of Claim Denial. If a claim is denied, in whole or in part, the
claimant shall have the right to (a) request that the Administrator review the
denial, (b) review pertinent documents, and (c) submit issues and comments in
writing, provided that the claimant files a written request for review with the
Administrator within 60 days after the date on which the claimant received
written notice from the Administrator of the denial. Within 60 days after the
Administrator receives a properly filed request for review, the Administrator
shall conduct such review and advise the claimant in writing of its decision on
review, unless special circumstances require an extension of time for conducting
the review. If an extension of time for conducting the review is required, the
Administrator shall provide the claimant with written notice of the extension
before the expiration of the initial 60-day period, specifying the circumstances
requiring an extension and the date by which such review shall be completed
(which date shall not be later than 120 days after the date on which the
Administrator received the request for review). The Administrator shall inform
the claimant of its decision on review in a written notice, setting forth the
specific reason(s) for the decision and reference to Plan provisions upon which
the decision is based. A decision on review shall be final and binding on all
persons for all purposes, subject to the claimant’s right to bring a civil
action under Section 502(a) of ERISA. In the event of such civil action, the
claimant shall be prohibited from presenting any evidence not considered by or
presented to the Administrator in accordance with the claims procedures
hereunder. No cause of action may be brought by a claimant who has received a
claim denial later than two years following the date of such claim denial.
ARTICLE VIII
AMENDMENT AND TERMINATION


8.1.    Amendment. The Company reserves the right to amend, terminate or freeze
the Plan, in whole or in part. In no event shall any such action by the Company
adversely affect the vested amount credited to any Participant’s Account, or
result in any change in the timing or manner of payment of the amount of any
Account (except as otherwise permitted under the Plan, including under Sections
6.4, 6.5, 6.6 and 6.7), without the consent of the Participant, unless the
Company determines in good faith that such action is necessary to ensure
compliance with Section 409A of the Code. To the extent permitted by Section
409A of the Code, the Administrator may, in its sole discretion, modify the
rules applicable to Deferral Elections to the extent necessary to satisfy the
requirements of the Uniformed Service Employment and Reemployment Rights Act of
1994, as amended, 38 U.S.C. 4301-4334.
8.2.    Payments Upon Termination of Plan. Except as otherwise provided pursuant
to Sections 6.5 and 6.6, in the event that the Plan is terminated, the amounts
allocated to a Participant’s Sub-Accounts shall be paid to the Participant or
the Participant’s Beneficiary, as applicable, on the dates on which the
Participant or his or her Beneficiary would otherwise receive payments hereunder
without regard to the termination of the Plan.
ARTICLE IX
MISCELLANEOUS


9.1.    Non-Alienation of Deferred Compensation. Except as permitted by the
Plan, no right or interest under the Plan of any Participant or Beneficiary
shall, without the written consent of the Company, be (a) assignable or
transferable in any manner, (b) subject to alienation, anticipation, sale,
pledge, encumbrance, attachment, garnishment or other legal process, or (c) in
any manner liable for or subject to the debts or liabilities of the Participant
or Beneficiary. Notwithstanding the foregoing, to the extent permitted by
Section 409A of the Code and Sections 6.7 and 6.8 hereof, the Administrator
shall honor a judgment, order or decree from a state domestic relations court
which requires the payment of part or all of a Participant’s or Beneficiary’s
interest under this Plan to an “alternate payee” as defined in Section 414(p) of
the Code.
9.2.    Compliance with Section 409A of the Code. It is intended that the Plan
comply with the provisions of Section 409A of the Code, so as to prevent the
inclusion in gross income of any amounts deferred hereunder in a taxable year
that is prior to the taxable year or years in which such amounts would otherwise
actually be paid or made


10

--------------------------------------------------------------------------------




available to Participants (or their Beneficiaries or estates). This Plan shall
be construed, administered, and governed in a manner that effects such intent,
and the Administrator shall not take any action that would be inconsistent with
such intent. Although the Administrator shall use its best efforts to avoid the
imposition of taxation, interest and penalties under Section 409A of the Code,
the tax treatment of deferrals under this Plan is not warranted or guaranteed.
Neither the Company, the other members of the Affiliated Group, nor the
Administrator (nor its delegate(s)) shall be held liable for any taxes,
interest, penalties or other monetary amounts owed by any Participant,
Beneficiary or other taxpayer as a result of the Plan. Any reference in this
Plan to Section 409A of the Code will also include any proposed, temporary or
final regulations, or any other guidance, promulgated with respect to such
Section 409A by the U.S. Department of Treasury or the Internal Revenue Service.
For purposes of the Plan, the phrase “permitted by Section 409A of the Code,” or
words or phrases of similar import, shall mean that the event or circumstance
shall only be permitted to the extent it would not cause an amount deferred or
payable under the Plan to be includible in the gross income of a Participant or
Beneficiary under Section 409A(a)(1) of the Code.
9.3.    Participation by Employees of Affiliated Group Members. Any member of
the Affiliated Group that is a direct or indirect subsidiary of the Company may,
by action of its board of directors or equivalent governing body and with the
consent of the Administrator, adopt the Plan; provided that the Administrator
may waive the requirement that such board of directors or equivalent governing
body effect such adoption. By its adoption of or participation in the Plan, such
adopting member of the Affiliated Group shall be deemed to appoint the Company
its exclusive agent to exercise on its behalf all of the power and authority
conferred `by the Plan upon the Company and accept the delegation to the
Administrator of all the power and authority conferred upon it by the Plan. The
authority of the Company to act as such agent shall continue until the Plan is
terminated as to the participating affiliate. An Eligible Employee who is
employed by a participating member of the Affiliated Group and who elects to
participate in the Plan shall participate on the same basis as an Eligible
Employee of the Company. The Account of a Participant employed by a
participating member of the Affiliated Group shall be paid in accordance with
the Plan solely by such member to the extent attributable to the compensation
that would have been paid by such participating member in the absence of
deferral pursuant to the Plan, unless the Administrator otherwise determines
that the Company shall be the obligor.
9.4.    Interest of Participant. The obligation of the Company and any other
participating member of the Affiliated Group under the Plan to make payment of
amounts reflected in an Account merely constitutes the unsecured promise of the
Company (or, if applicable, the participating members of the Affiliated Group)
to make payments from their general assets, and no Participant or Beneficiary
shall have any interest in, or a lien or prior claim upon, any property of
Company or any other member of the Affiliated Group. Nothing in the Plan shall
be construed as guaranteeing continued employment to any Eligible Employee. It
is the intention of the Affiliated Group that the Plan be unfunded for tax
purposes and for purposes of Title I of ERISA. The Company may create a trust to
hold funds to be used in payment of its and the Affiliated Group’s obligations
under the Plan, and may fund such trust; provided, however, that any funds
contained therein shall remain liable for the claims of the general creditors of
the Company and the other participating members of the Affiliated Group, and no
assets shall be transferred to any such trust at a time or in a manner that
would cause an amount to be included in the income of a Participant pursuant to
Section 409A(b) of the Code.
9.5.    Claims of Other Persons. The provisions of the Plan shall in no event be
construed as giving any other person any legal or equitable right as against the
Company or any other member of the Affiliated Group or the officers, employees
or directors of the Company or any other member of the Affiliated Group, except
any such rights as are specifically provided for in the Plan or are hereafter
created in accordance with the terms and provisions of the Plan.
9.6.    Severability. The invalidity and unenforceability of any particular
provision of the Plan shall not affect any other provision hereof, and the Plan
shall be construed in all respects as if such invalid or unenforceable provision
were omitted.
9.7.    Governing Law. Except to the extent preempted by federal law, the
provisions of the Plan shall be governed and construed in accordance with the
laws of the State of Delaware.


11

--------------------------------------------------------------------------------




9.8.    Successors. The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation, reorganization or otherwise) to
all or substantially all of the business and/or assets of the Company expressly
to assume this Plan. This Plan shall be binding upon and inure to the benefit of
the Company and any successor of or to the Company, including without limitation
any persons acquiring directly or indirectly all or substantially all of the
business and/or assets of the Company whether by sale, merger, consolidation,
reorganization or otherwise (and such successor shall thereafter be deemed the
“Company” for the purposes of this Plan), and the heirs, beneficiaries,
executors and administrators of each Participant.
9.9.    Withholding of Taxes. The Employer may withhold or cause to be withheld
from any amounts payable under the Plan, or to the extent permitted pursuant to
Section 409A of the Code and Section 6.5 of the Plan, from any amounts deferred
under the Plan, all federal, state, local and other taxes as shall be legally
required to be withheld. Further, the Employer shall have the right to (a)
require a Participant to pay or provide for payment of the amount of any taxes
that the Employer may be required to withhold with respect to amounts credited
to a Participant’s Account under the Plan, or (b) deduct from any amount of Base
Salary and/or Bonus or other payment otherwise payable in cash to the
Participant the amount of any taxes that the Employer may be required to
withhold with respect to amounts credited to a Participant’s Account under the
Plan.
9.10.    Electronic or Other Media. Notwithstanding any other provision of the
Plan to the contrary, including any provision that requires the use of a written
instrument, the Administrator may establish procedures for the use of electronic
or other media in communications and transactions between the Plan or the
Administrator and Participants and Beneficiaries. Electronic or other media may
include, but are not limited to, e-mail, the Internet, intranet systems and
automated telephonic response systems.
9.11.    Headings; Interpretation. Headings in this Plan are inserted for
convenience of reference only and are not to be considered in the construction
of the provisions hereof. Unless the context clearly requires otherwise, the
masculine pronoun wherever used herein shall be construed to include the
feminine pronoun.
9.12.    Participants Deemed to Accept Plan. By accepting any benefit under the
Plan, each Participant and each person claiming under or through any such
Participant shall be conclusively deemed to have indicated his or her acceptance
and ratification of, and consent to, all of the terms and conditions of the Plan
and any action taken under the Plan by the Administrator, the Company and the
other members of the Affiliated Group, in any case in accordance with the terms
and conditions of the Plan.
IN WITNESS WHEREOF, the Company has caused this Plan to be executed by its
undersigned duly authorized officer, to be effective as of March 1, 2019.


SEMTECH CORPORATION
                
By:
/s/ Emeka Chukwu
 
 
 
 







12